Citation Nr: 9935364	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the 
postoperative residuals of a lumbar laminectomy at L4-S1, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from August 1960 to 
February 1961 and from October 1961 to August 1962.

This appeal arose from a July 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This decision was confirmed and 
continued by a rating action issued in August 1995.  In March 
1997, a supplemental statement of the case was issued which 
indicated that the veteran's claim had been denied due to his 
failure to report to a scheduled VA examination.

The address that the veteran had provided at the time that he 
filed his notice of disagreement in July 1995 and his 
substantive appeal in August 1995 was a P.O. Box in 
Pensacola, Florida.  A VA examination was scheduled in March 
1997; the notification of this examination was returned to 
the RO as undeliverable.  On a June 1997 claim for benefits 
pursuant to 38 C.F.R. § 4.29, he listed an address in Biloxi, 
Mississippi.  However, subsequent correspondence from the RO 
to the veteran was sent to the Pensacola address, including 
notification in January 1998 that a VA examination would soon 
be scheduled in connection with his claim for benefits.  He 
then failed to report to a VA examination scheduled in 
January 1998.  

Correspondence was sent to the veteran concerning another VA 
examination in October 1999.  That correspondence was sent to 
the Biloxi address; however, it was returned to the RO with 
the notation that the veteran no longer resided at that 
address.  The RO then attempted to send the correspondence to 
the Pensacola address; however, it was returned with the 
notation that the veteran had moved without providing a 
forwarding address.  The Board notes that correspondence in 
the file, unrelated to the scheduling of his VA examinations, 
which was sent by the RO to the veteran at a Gulfport, 
Mississippi, address in September 1999 was apparently not 
returned as undeliverable.

Because the veteran's is represented by a private attorney, 
it should be ascertained whether his representative has a 
current address for the veteran.  If a current address is 
available, he should be contacted and given another 
opportunity to report to a VA examination.  The appellant is 
hereby notified of 38 C.F.R. § 3.655, which requires the 
dismissal of a claim for an increased rating where the 
appellant fails to report for a scheduled examination deemed 
to be necessary by VA.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact R. Edward 
Bates, Attorney at Law, P.O. Box 894, 
Naperville, IL 60566-0894 and request 
that he provide a current address for the 
veteran.

2.  Once the above-requested information 
has been provided, the RO should contact 
the veteran and afford him a VA 
orthopedic examination by a qualified 
physician in order to determine the 
current nature and degree of severity of 
the service-connected postoperative 
lumbar laminectomy residuals.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the low back.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar segment of the spine is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiner is also asked to render an 
opinion as to the effect that the 
veteran's service-connected back 
disability has upon his ability to work.  
See Friscia v. Brown, 7 Vet. App. 294 
(1995); Gary v. Brown, 7 Vet. App. 229 
(1994).

All special studies deemed necessary must 
be accomplished.  The claims folder must 
be made available to the examiner prior 
to the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the claims file has been reviewed.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  The RO should then readjudicate the 
veteran's claims for an increased rating 
for his service-connected back disability 
and for a total rating based on 
individual unemployability due to 
service-connected disabilities.  If 
either of the decisions remain adverse to 
the appellant, he and his attorney should 
be provided an appropriate supplemental 
statement of the case and an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


